Me. Jitstice Sulzbacheb,
after stating the foregoing facts, delivered the opinion of the conrt.
The findings of fact and the conclusions of law of the judg ment appealed from are accepted.
In view of the legal provisions therein cited, we adjudge that we should affirm and do affirm the judgment rendered on March 14, 1903, by the District Court of San Juan, and order the record to be returned with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Figue-ras and MacLeary concurred.